Opinion filed December 18, 2008




                                              In The


   Eleventh Court of Appeals
                                           ____________

                                     No. 11-08-00290-CV
                                         __________

                      IN THE MATTER OF THE ESTATE OF
                       WILLIAM PITT REDUS, DECEASED


                               On Appeal from the County Court

                                    Palo Pinto County, Texas

                                  Trial Court Cause No. 8337


                            MEMORANDUM OPINION
       The trial court granted David Elliott’s motion to dismiss for lack of interest in the estate and
dismissed the will contest and application for probate filed by Richard Queen. Queen filed a notice
of appeal. We dismiss.
       The trial court signed its order on July 15, 2008. Queen filed his motion for new trial on
August 18, 2008, thirty-four days after the date the order was signed. Queen filed his notice of
appeal on September 29, 2008, seventy-six days after the date the order was signed.
       Upon receiving the docketing statement and copies of the order, motion for new trial, and
notice of appeal, the clerk of this court wrote the parties advising them that it appeared the motion
for new trial and, therefore, the notice of appeal were not timely filed. The clerk directed Queen to
respond on or before November 25, 2008, showing grounds for continuing the appeal. There has
been no response to our letter.
       Queen has not timely perfected an appeal pursuant to TEX . R. APP . P. 26.1. Therefore, the
appeal is dismissed for want of jurisdiction.




                                                            PER CURIAM


December 18, 2008
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                2